Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Claim Objections
Claim 12 objected to because of the following informalities:  The claim appears to depend on claim 11 instead of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim 1, 6, 11, 12, 13, 14, 20, 23, 29, 30 rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2013/0176954) in view of Seok (US 2016/0081010).
For claim 1, Lv teaches: A method for wireless communication by a wireless communication device (see at least 0093 and fig. 1, a transmitting STA may perform communications) comprising:
performing a plurality of clear channel assessment (CCA) checks to determine a busy or idle status of a corresponding plurality of channels that make up a wide bandwidth channel (see at least 0093, the STA may perform channel detection via CCA on each of 20 MHz channels of a bandwidth) having a bandwidth greater than 160 MHz, the plurality of channels including at least one primary channel and at least one secondary channel that collectively span the bandwidth of the wide bandwidth channel (see at least 0077, 0088, negotiated channel bandwidth may comprise bandwidths larger than 160 MHz and divided into channels of 20 MHz; 0006 and 0093, one channel may be a primary/first channel and others may be second/auxiliary channels).
Lv does not explicitly teach: performing, by a physical (PHY) layer of the wireless communication device, a plurality of clear channel assessment (CCA)…, or: preparing, by the PHY layer, a CCA indication report that indicates a busy status or idle status of the wide bandwidth channel based, at least in part, on the plurality of CCA checks; and providing, by the PHY layer, the CCA indication report to a media access control (MAC) layer of the wireless communication device, wherein the MAC layer is configured to refrain from communicating on the wide bandwidth channel if the CCA indication report indicates the busy status of the wide bandwidth channel.  Seok from an analogous art teaches (see at least 0314, a MAC layer may indicate a list of target channels to a PHY layer for which to perform CCA, and report busy/idle results to the MAC layer (see 0010-0011, table 4).  See at least 0121, 0231-0236, 0259, STAs will not transmit on a channel if it is sensed as busy).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok to the system of Lv, so the device comprises a PHY layer to perform channel CCAs and report the results to a MAC layer, and for the MAC layer to not transmit if the channels are reported as busy, as suggested by Seok.  The motivation would have been to facilitate CCA operation by implementing appropriate layers to configure and execute CCA, and avoid collision/interference by not using busy channels (Seok 0121, 0231-0236, 0259).
For claim 6, Lv, Seok teach claim 1, Lv further teaches: wherein performing the plurality of CCA checks includes segmenting the wide bandwidth channel into the plurality of channels, wherein the plurality of channels includes a primary 20 MHz bandwidth channel and multiple secondary 20 MHz bandwidth channels that collectively span the wide bandwidth channel (see at least 0006, primary channel and a plurality of secondary/auxiliary channels may be implemented in 20 MHz).
For claim 11, Lv, Seok teach claim 1, Seok further teaches: wherein the CCA indication report indicates the wide bandwidth channel is busy if any of the plurality of CCA checks result in a detection of energy greater than detection threshold (see at least 0314 and table 4, reported CCA indication primitive may comprise a set indicating which channels are busy, thus the report would comprise at least one busy indication if a channel is sensed as busy.  See at least 0010, CCA may determine a busy channel when detected signal/energy is above a given threshold).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok to the system of claim 1, so the PHY layer report comprises a busy indication e.g. in CCA indication primitive set, if any channels are sensed as busy, with a signal threshold being used to determine whether a channel is busy, as suggested by Seok.  The motivation would have been to enhance CCA operation by indicating specific busy channels to the MAC layer, and use a well known signal level threshold to decide CCA (Seok table 4, 0010).
For claim 12, Lv, Seok teach claim 1, Seok further teaches: wherein the detection threshold is different for the at least one primary channel and the at least one secondary channel, and wherein the respective detection threshold is based on a bandwidth size of the at least one primary channel and the at least one secondary channel (see at least 0007, a channel may have different CCA level types assigned based on being greater than or equal to a given channel width e.g. first CCA level if larger than a first width, second CCA level if larger than a second width; different CCA level types correspond to different CCA thresholds).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok to the system of claim 1, so the primary and secondary channels have respective CCA levels set based on them being wider than certain levels, with different CCA thresholds according to the level, as suggested by Seok.  The motivation would have been to enhance CCA protection by allocating specific higher or lower sensing thresholds based on the individual channel (Seok 0007, 0259-0261).
For claim 13, Lv, Seok teach claim 12, Seok further teaches: wherein the detection threshold for each larger secondary channel of the at least one secondary channel is greater than detection thresholds for each smaller secondary channel (see at least 0306, CCA threshold for a larger channel e.g. 40MHz may be higher than CCA threshold for smaller channels e.g. 20Mz).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok to the system of claim 12, so larger channels e.g. 40MHz have higher CCA threshold than smaller channels, as suggested by Seok.  The motivation would have been to enhance CCA protection by allocating specific higher or lower sensing thresholds based on the individual channel (Seok 0007, 0259-0261).
For claim 14, Lv, Seok teach claim 1, Seok further teaches: wherein the CCA indication report includes the busy or idle status of the wide bandwidth channel and one or more indicators regarding busy instances for ones of the plurality of channels (see at least table 4, CCA indication primitive may comprise both an overall STATE parameter which may be busy or idle, and channel-list parameter which may indicate which channels are busy).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok to the system of claim 1, so the report comprises a single STATE data for bundled CCA state and channel-list data for individual CCA states, as suggested by Seok.  The motivation would have been to enhance CCA reporting by providing an overall CCA assessment and specific channel results (Seok table 4).
For claim 20, Lv teaches: A wireless communication device (see at least 0093 and fig. 1, a transmitting STA may perform communications) comprising:
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to:
establish a communication association on a wide bandwidth channel having a bandwidth greater than 160 MHz (see at least 0077, 0088, negotiated channel bandwidth may comprise bandwidths larger than 160 MHz and divided into channels of 20 MHz);
perform a plurality of clear channel assessment (CCA) checks to determine a busy or idle status of a corresponding plurality of channels that make up the wide bandwidth channel (see at least 0093, the STA may perform channel detection via CCA on each of 20 MHz channels of a bandwidth), the plurality of channels including at least one primary channel and at least one secondary channel that collectively span the bandwidth of the wide bandwidth channel (see at least 0006 and 0093, one channel may be a primary/first channel and others may be second/auxiliary channels).
Lv does not explicitly teach: at least one modem; at least one processor communicatively coupled with the at least one modem, or: perform, by a physical (PHY) layer of the wireless communication device, a plurality of clear channel assessment (CCA)…, or: prepare, by the PHY layer, a CCA indication report that indicates a busy status or idle status of the wide bandwidth channel based, at least in part, on the plurality of CCA checks; and provide, by the PHY layer, the CCA indication report to a media access control (MAC) layer of the wireless communication device, wherein the MAC layer is configured to refrain from communicating on the wide bandwidth channel if the CCA indication report indicates the busy status of the wide bandwidth channel.  Seok from an analogous art teaches (see at least 0106-0107 and fig. 1, modulation e.g. QAM may be implemented for STA communications, thus WLAN devices may comprise modulator/demodulator functionality along with antenna/transceiving functionality.  See at least 0314, a MAC layer may indicate a list of target channels to a PHY layer for which to perform CCA, and report busy/idle results to the MAC layer (see 0010-0011, table 4).  See at least 0121, 0231-0236, 0259, STAs will not transmit on a channel if it is sensed as busy).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok to the system of Lv, so the devices comprise modulation/demodulation functionality to support communications, a PHY layer to perform channel CCAs and report the results to a MAC layer, and for the MAC layer to not transmit if the channels are reported as busy, as suggested by Seok.  The motivation would have been to implement suitable modulation for network communications (Seok 0107) and facilitate CCA operation by implementing appropriate layers to configure and execute CCA, and avoid collision/interference by not using busy channels (Seok 0121, 0231-0236, 0259).
Claim 23 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 29 recites an apparatus substantially similar to the apparatus of claim 20 and is rejected under similar reasoning.
Claim 30 recites a system substantially similar to the apparatus of claim 20 and is rejected under similar reasoning.

Claim 2, 3, 21 rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2013/0176954) in view of Seok (US 2016/0081010) in view of Ong et al. (US 2012/0182886) in view of Noh et al. (US 2012/0213204).
For claim 2, Lv, Seok teach claim 1, Lv further teaches: wherein performing the plurality of CCA checks includes segmenting the wide bandwidth channel into the plurality of channels, wherein the plurality of channels includes a primary 20 MHz bandwidth channel, a secondary 20 MHz bandwidth channel (see at least 0006, primary and secondary channels may be implemented in 20 MHz), but not explicitly: a secondary 40 MHz bandwidth channel, a secondary 80 MHz bandwidth channel, a tertiary 80 MHz bandwidth channel and a quaternary 80 MHz bandwidth channel.  Ong from an analogous art teaches 40MHz secondary and 80MHz tertiary and quaternary channels (see at least 0039, 40MHz may be applied for a secondary channel, 80MHz may be applied for tertiary and quaternary channel), and Noh from an analogous art teaches 80MHz secondary (see at least table 5, 80 MHz secondary channel may be checked for CCA).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Ong and Noh to the system of claim 1, so the channels include a 40Mz secondary and 80MHz tertiary and quaternary, as suggested by Ong, and an 80Mz secondary, as suggested by Noh.  The motivation would have been to enhance channel assessment by adapting CCA to a variety of different channel bandwidth designs and widths.
For claim 3, Lv, Seok, Ong, Noh teach claim 2, Noh further teaches: wherein performing the plurality of CCA checks includes sequentially performing CCA checks on the primary 20 MHz bandwidth channel, the secondary 20 MHz bandwidth channel, the secondary 40 MHz bandwidth channel, the secondary 80 MHz bandwidth channel, the tertiary 80 MHz bandwidth channel and the quaternary 80 MHz bandwidth channel (see at least 0158, CCA may be performed on each channel, which may be in an order primary-secondary-tertiary-quaternary), Seok further teaches: wherein preparing the CCA indication report includes adding the busy status to the CCA indication report upon detecting a first busy instance in one of the plurality of CCA checks, and wherein providing the CCA indication report occurs after the first busy instance (see at least 0314 and table 4, the PHY layer reports the target channels using CCA indication primitive, which may comprise a set indicating which channels are busy, thus the CCA indication would be reported after channel measurements (including any detection of busy channel) are made).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Noh and Seok to the system of claim 2, so the channels are checked in P-S-T-Q channel order as suggested by Noh, and report comprises indication of which channels are busy and is sent after the busy channels are sensed, as suggested by Seok.  The motivation would have been to facilitate CCA operation by implementing a well known channel assessment order (Noh 0158), and provide a report indicating all sensed busy channels (Seok 0314, table 4).
Claim 21 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 5, 15, 22 rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2013/0176954) in view of Seok (US 2016/0081010) in view of Seok (US 2015/0373685) (hereinafter Seok 685).
For claim 5, Lv, Seok teach claim 1, Lv further teaches: wherein performing the plurality of CCA checks includes segmenting the wide bandwidth channel into the plurality of channels, wherein the plurality of channels includes a primary 20 MHz bandwidth channel, a secondary 20 MHz bandwidth channel (see at least 0006, primary and secondary channels may be implemented in 20 MHz), but not explicitly: a secondary 40 MHz bandwidth channel, a secondary 80 MHz bandwidth channel, and a secondary 160 MHz bandwidth channel.  Seok 685 from an analogous art teaches 40MHz secondary, 80MHz secondary, 160Mz secondary channels (see at least 0091, 20MHz, 40Mz, 80Mz, and 160 MHz secondary channels may be implemented).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok 685 to the system of claim 1, so the channels include 40Mz, 80MHz, and 160MHz secondary channels, as suggested by Seok 685.  The motivation would have been to enhance channel assessment by adapting CCA to a variety of different channel bandwidth designs and widths.
For claim 15, Lv, Seok teach claim 14, but not explicitly: wherein the CCA indication report includes at least one indicator regarding a first CCA check for a secondary 160 MHz channel.  Seok 685 from an analogous art teaches 40MHz secondary, 80MHz secondary, 160Mz secondary channels (see at least 0091, 20MHz, 40Mz, 80Mz, and 160 MHz secondary channels may be implemented).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok 685 to the system of claim 14, so the CCA reported channels includes a 160MHz secondary channel, as suggested by Seok 685.  The motivation would have been to enhance channel assessment by adapting CCA to a variety of different channel bandwidth designs and widths.
Claim 22 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.

Claim 10, 25 rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2013/0176954) in view of Seok (US 2016/0081010) in view of Seok (US 2014/0355537) (hereinafter Seok 537) in view of Seok (US 2015/0373685) (hereinafter Seok 685).
For claim 10, Lv, Seok teach claim 1, Lv further teaches a primary and a plurality of secondary 20MHz channels (see at least 0006, primary and secondary channels may be implemented in 20 MHz) and performing CCA in each channel (see at least 0093, the STA may perform channel detection via CCAs on each channel of the total bandwidth), but not explicitly: wherein performing the plurality of CCA checks includes: segmenting the wide bandwidth channel into a first half portion and a second half portion; segmenting the first half portion of the wide bandwidth channel into a first plurality of channels, wherein the first plurality of channels includes a primary 20 MHz bandwidth channel, a secondary 20 MHz bandwidth channel, a secondary 40 MHz bandwidth channel, and a secondary 80 MHz bandwidth channel; segmenting the second half portion of the wide bandwidth channel into a second plurality of channels, wherein the second plurality of channels includes a primary 20 MHz bandwidth channel, a secondary 20 MHz bandwidth channel, a secondary 40 MHz bandwidth channel, and a secondary 80 MHz bandwidth channel; and performing CCA checks for each of the first plurality of channels and the second plurality of channels.  Seok 537 from an analogous art teaches two channel portions may be configured with respective primary and secondary channels (see at least claim 6, first and second channel bandwidths may be configured for the device, each comprising respective first and second primary channels and respective secondary channels; claim 8, first primary and second primary channels may be 20MHz) and Seok 685 from an analogous art teaches 40MHz secondary, 80MHz secondary channels (see at least 0091, 20MHz, 40Mz, 80Mz, and 160 MHz secondary channels may be implemented).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok 537 and Seok 685 to the system of claim 1, so CCA is performed on each channel in the total bandwidth, the bandwidth split into two channel portions with each portion comprising respective 20MHz primary and secondary, 40MHz secondary, and 80Mz secondary channels, as suggested by Seok 537 and Seok 685.  The motivation would have been to enhance channel assessment by adapting CCA to a variety of different channel bandwidth designs and widths.
Claim 25 recites an apparatus substantially similar to the method of claim 10 and is rejected under similar reasoning.

Claim 17, 18, 26, 27 rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2013/0176954) in view of Seok (US 2016/0081010) in view of Seok (US 2015/0373685) (hereinafter Seok 685) in view of Ong et al. (US 2012/0182886).
For claim 17, Lv, Seok teach claim 1, but not explicitly: wherein performing the plurality of CCA checks includes: performing CCA checks for a first portion of the wide bandwidth channel, the first portion including up to 160 MHz bandwidth of the wide bandwidth channel; determining a tertiary channel of the wide bandwidth channel within a second portion of the wide bandwidth channel; and performing one or more further CCA checks for the tertiary channel.  Seok 685 from an analogous art teaches 160Mz secondary channels (see at least 0091, 160 MHz secondary channels may be implemented), and Ong from an analogous art teaches tertiary channels (see at least 0039, tertiary and quaternary channels may be implemented).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Seok 685 and Ong to the system of claim 1, so CCA assessed channels in the bandwidth include 160MHz and tertiary channels, as suggested by Seok 685 and Ong.  The motivation would have been to enhance channel assessment by adapting CCA to a variety of different channel bandwidth designs and widths.
For claim 18, Lv, Seok, Seok 685, Ong teach claim 17, Ong further teaches: wherein performing the plurality of CCA checks further includes: determining a quaternary channel, different from the tertiary channel, of the wide bandwidth channel within the second portion; and performing one or more further CCA checks for the quaternary channel (see at least 0039, tertiary and quaternary channels may be implemented).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Ong to the system of claim 17, so CCA assessed channels in the bandwidth includes quaternary channel, as suggested by Ong.  The motivation would have been to enhance channel assessment by adapting CCA to a variety of different channel bandwidth designs and widths.
Claim 26 recites an apparatus substantially similar to the method of claim 17 and is rejected under similar reasoning.
Claim 27 recites an apparatus substantially similar to the method of claim 18 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 4, 7, 8, 9, 16, 19, 24, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 4 the prior art fails to teach/suggest: wherein performing the plurality of CCA checks includes sequentially performing CCA checks on the primary 20 MHz bandwidth channel, the secondary 20 MHz bandwidth channel, the secondary 40 MHz bandwidth channel and concurrently performing CCA checks on the secondary 80 MHz bandwidth channel, the tertiary 80 MHz bandwidth channel and the quaternary 80 MHz bandwidth channel.  The closest prior art Noh et al. (US 2012/0213204) discloses performing checks on channels in a primary-secondary-tertiary-quaternary order (0158) but not the steps as recited in claim 4.
For claim 7 the prior art fails to teach/suggest: performing CCA checks for each 20 MHz bandwidth of the primary 20 MHz bandwidth channel, the secondary 20 MHz bandwidth channel, the secondary 40 MHz bandwidth channel, the secondary 80 MHz bandwidth channel, and the secondary 160 MHz bandwidth channel; performing CCA checks for each 40 MHz bandwidth of the secondary 40 MHz bandwidth channel, the secondary 80 MHz bandwidth channel, and the secondary 160 MHz bandwidth channel; performing CCA checks for each 80 MHz bandwidth of the secondary 80 MHz bandwidth channel and the secondary 160 MHz bandwidth channel; and performing a CCA check for each 160 MHz bandwidth of the secondary 160 MHz bandwidth channel.  The closest prior art Lv et al. (US 2013/0176954) discloses CCA on each 20MHz channel of a bandwidth of multiple 20 MHz channels (0006, 0093) but not the CCAs for ‘each’ 20/40/80 MHz of the larger 40/80/160 MHz channels as claimed.
For claim 8 the prior art fails to teach/suggest: performing CCA checks for each 20 MHz bandwidth of the primary 20 MHz bandwidth channel, the secondary 20 MHz bandwidth channel, the secondary 40 MHz bandwidth channel, and the secondary 80 MHz bandwidth channel; performing CCA checks for each 40 MHz bandwidth of the secondary 40 MHz bandwidth channel and the secondary 80 MHz bandwidth channel; and performing CCA checks for each 80 MHz bandwidth of the secondary 80 MHz; and performing a CCA check for each 20 MHz, 40 MHz and 80 MHz bandwidth of the tertiary 80 MHz bandwidth channel and the quaternary 80 MHz bandwidth channel.  The closest prior art Lv et al. (US 2013/0176954) discloses CCA on each 20MHz channel of a bandwidth of multiple 20 MHz channels (0006, 0093) but not the CCAs for ‘each’ 20/40 MHz of the larger 40/80 MHz channels as claimed.
For claim 9, 24 the prior art fails to teach/suggest: performing CCA checks for each 20 MHz bandwidth of the primary 160 MHz bandwidth channel; and performing CCA checks for each 80 MHz bandwidth of the secondary 160 MHz.  The closest prior art Lv et al. (US 2013/0176954) discloses CCA on each 20MHz channel of a bandwidth of multiple 20 MHz channels (0006, 0093) but not the CCAs for ‘each’ 20/80 MHz of the larger 160 MHz channels as claimed.
For claim 16 the prior art fails to teach/suggest: wherein performing the plurality of CCA checks includes: segmenting the wide bandwidth channel into a primary channel and a secondary channel; recursively segmenting the primary channel into a smaller primary channel and a smaller secondary channel until a smallest primary channel has a 20 MHz bandwidth; and performing CCA checks on each primary channel and each secondary channel.  The closest prior art Lv et al. (US 2013/0176954) discloses CCA on each 20MHz channel of a bandwidth of multiple 20 MHz channels (0006, 0093) but not the steps recited in claim 16.
For claim 19, 28 the prior art fails to teach/suggest: wherein performing the plurality of CCA checks further includes concurrently performing the one or more further CCA checks for the tertiary channel and the quaternary channel.  The closest prior art Noh et al. (US 2012/0213204) discloses performing checks on channels in a primary-secondary-tertiary-quaternary order (0158) but not the steps as recited in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oteri et al. (US 2016/0227489) discloses a clear channel assessment threshold adaptation method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467